DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendment to the specification correcting the typographical errors of the polishing pad 110 are acknowledged.
	Applicant’s arguments, see  the paragraph that joins pages 9 and 10, filed April 19, 2022, with respect to Annapragada et al (US 6,057,245) have been fully considered and are persuasive.  The previous anticipation rejection of claims 11-17, 24, and 25 has been withdrawn using Annapragada et al (US 6,057,245) The prior art of  Annapragada et al teaches a plasma generator 404 used in a polishing system as illustrated in Fig. 7. However, the prior art of Annapragada et al fails to teach that the plasma generator is specifically an atmospheric plasma generator or that the plasma generator treats the components of the wafer with atmospheric plasma at a pressure that is substantially the same as the surrounding atmosphere. 
	Claims 11 and 24 were amended to clarify that the atmospheric plasma generator is configured to treat the components with atmospheric plasma at a pressure that is substantially the same as the surrounding atmosphere.  The prior art of Shibuya et al (US 2016/0332278)  teaches a polishing apparatus with a plasma generator see [0040],  [0044], and [0045].
The amendment necessitated the introduction of the prior art of Imahashi (US 6,284,668) which teaches a  plasma generator 20 that generates an atmospheric plasma at substantially the atmospheric pressure as recited in col. 6 lines 30-42. 
Claim Interpretation
The claim interpretation of “slurry delivery system” under 35 USC 112(f) will be maintained as the term is recited in claims 11-17, 24, and 25. The term is interpreted under 35 USC 112(f) due to the functional language “slurry delivery” with the generic placeholder “system”. As recited in the non-final rejection dated February 2, 2022 the slurry delivery system is recited as element 140 to include a metering pump, a mass-flow control regulator system see [0070] see also Figs. 1-4. The broadest interpretation of the “slurry delivery system” is a nozzle.
	The term “component” of a CMP system is no longer interpreted under 35 USC 112(f) , though the term “component” of a CMP system is still interpreted as a polishing pad according to the original specification [0010]as a polishing pad and/or a silicon wafer according to [0011] of the original specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al (US 2016/0332278) in view of Imahashi (US 6,284,668).
Regarding claim 11:	 The prior art of Shibuya et al teaches a system for polishing a wafer, the system comprising: a polishing pad (polishing part 18 see [0040]) affixed to a top surface of a platen (rotating polishing plate 16); a plasma generator (several different types of plasma generators are disclosed in Shibuya et al such as gas discharging section 24 with tube 29 delivering the activated gas see [0044], [0045], [0056], electrode and a gas supplying section see [0063], and high voltage is applied from high voltage power source 34 see [0066]) configured to treat at least one of the polishing pad 18 and a wafer W; a slurry delivery system (slurry supplying section 14 see [0040]), configured to deliver processing slurry to the polishing pad; and a wafer carrier (polishing head 12) configured to hold a wafer W and allow the wafer to be polished by the polishing pad 18.
The prior art of Shibuya et al fails to teach specifically that the plasma generator treats the components of the wafer with atmospheric plasma at a pressure that is substantially the same as the surrounding atmosphere.
	The prior art of Imahashi teaches a plasma polishing method that comprises a  plasma generator 20 that generates an atmospheric plasma at substantially the atmospheric pressure as recited in col. 6 lines 30-42. According to col. 8 lines 18-29 where the plasma generator is configured to provide a lower pressure (lower that atmospheric pressure) plasma. According to col. 8 lines 54-65, when polishing is performed by using an atmospheric-pressure plasma generated in the atmospheric pressure atmosphere,  a plasma flow can be caused to more efficiently collide with the projecting portions of a target surface and polishing can be performed at a higher speed with a high degree of smoothness. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Shibuya et al with the plasma generated with an atmospheric plasma at a pressure that is substantially the same as the surrounding atmosphere as suggested by Imahashi.

Regarding claim 13:	The atmospheric plasma generator is embedded in the polishing pad to enable in-situ application of atmospheric plasma to the wafer. See [0061]-[0068]  ( a ceramic plate 32 covers porous member 30 which acts as an electrode) and Fig. 3 of Shibuya et al.
Regarding claim 14:	The atmospheric plasma generator  (see tube 29 which delivers the activated gas/plasma) is mounted above the polishing pad 18. See Figs. 1 and 2 of Shibuya et al.

Regarding claim 15:	The system of Claim 11, wherein the  plasma generator (several different types of plasma generators are disclosed in Shibuya et al such as gas discharging section 24 see [0044], [0045], [0056], electrode and a gas supplying section see [0063], and high voltage is applied from high voltage power source 34 see [0066]  of Shibuya et al is configured to treat the polishing pad 18  see above in  the rejection of claim 11 above which discussed how Imahashi teaches treating the pad/wafer with atmospheric plasma.

Regarding claim 24:	 A system of Shibuya et al for treating a component of a chemical mechanical planarization (CMP) system, the system comprising: a component of a chemical mechanical planarization (CMP) system (pad 18); and plasma generator (several different types of plasma generators are disclosed in Shibuya et al such as gas discharging section 24 see [0044], [0045], [0056], electrode and a gas supplying section see [0063], and high voltage is applied from high voltage power source 34 see [0066])  configured to treat the component (pad 18). see above in  the rejection of claim 11 above which discussed how Imahashi teaches treating with atmospheric plasma.

Regarding claim 25:	 The system of Claim 24, wherein the component comprises at least one of a CMP polishing pad or a wafer. See [0056] of Shibuya et al where it is recited that plasma generator treats the wafer and pad see Figs. 1-3.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al (US 2016/0332278) in view of Imahashi (US 6,284,668), as applied to claims 11, 13-15, 24, and 25 above, and in further view of Fruitman (US 2002/0081948).
	The teachings of Shibuya et al as modified to ensure the plasma generator treats with atmospheric pressure as suggested by Imahashi were discussed above.
Though Shibuya et al teaches a wafer carrier (polishing head 12).  Shibuya et al fails to teach a membrane.
The prior art of Fruitman teaches a flexible bending member for a workpiece carrier apparatus. See [0023]-[0032] where Fruitman teaches a wafer carrier head 10 having a rigid carrier plate 12. See [0024] where a circular flexible membrane 30 is held between the carrier plate 12 and retaining ring 28. According to Fruitman [0008] the motivation to modify the CMP apparatus of Shibuya et al as modified by the teaching to use atmospheric plasma generator as suggested by Imahashi to provide a membrane in the wafer carrier is to enhance pressing a wafer against the polishing surface while applying uniform pressure. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention is to modify the CMP apparatus of Shibuya et al and Imahashi to provide a membrane in the wafer carrier as suggested by Fruitman.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al (US 2016/0332278)  in view of Imahashi (US 6,284,668), as applied to claims 11, 13-15, 24, and 25 above, and in further view of Yamato et al (US 2002/0037684).

The teachings of Shibuya et al as modified by Imahashi were discussed above.

The combined teachings of Shibuya et al as modified by Imahashi  fail to teach:

Regarding claim 16:	The atmospheric plasma generator is movable relative to the polishing pad.
The prior art of Yamamoto et al teaches a dry CMP method and apparatus where the plasma generator is provided to enhance the polishing operation see the abstract. Fig. 4 illustrates a CMP system with a polishing pad 404, wafer carrier (rotary holder 406) and a slurry delivery system (nozzle 409), see Fig. 4, 5b, 12, and 13. See these Figures where the plasma generator is located relative the pad see the pad moves relative the plasma generator. In [0038] the plasma generator is provided with the holder of the polishing tool. In the Figures of Yammato et al it is noticed that plasma generator can be provided in various locations. The motivation to provide the plasma generator of Shibuya et al as modified by Imahashi  so that it moves relative the pad is that it allows the plasma to treat the pad/wafer move efficiently as the movement enhances the speed of treatment. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus of Shibuya et al as modified by Imahashi with the teachings of Yammato et al to allow the plasma generator to move relative the pad to enhance the efficiency and speed of treatment  of the wafer/pad.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al (US 2016/0332278)  in view of Imahashi (US 6,284,668), as applied to claims 11, 13-15, 24, and 25 above, and in further view of Chen (US 8,597,084).
The teachings of Shibuya et al as modified by Imahashi were discussed above.
The combined teachings fail to teach that the atmospheric plasma generator is mounted on a pad conditioning arm.
The prior art of Chen teaches a CMP system 100 with a conditioning module 132 (featuring the conditioning arm see Fig. 2) and a polishing fluid delivery module 134. The conditioner dresses the pad by removing polishing debris and opening the pores of the pad. See col. 4 lines 24-30. The removal of the debris on the pad using a plasma generator is recited in Shibuya et al. It is with a reasonable expectation of success to use the plasma generator of Shibuya et al as it has been shown to remove the debris on the pad and thus would be successful at removing the debris on the pad using the conditioning arm of Chen as well. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Shibuya et al as modified by Imahashi by providing a conditioning arm and mounting the plasma generator onto it in order to enhance the removal the debris from the polishing pad as suggested by Chen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto et al (US 2002/00376684) teaches a dry CMP method where according to the abstract where the polishing specimen is exposed to atmosphere of the plasma during polishing operation. The pressure is adjustable according to [0033] and [0052].
Kim et al (US 7,323,080) teaches an apparatus for treating substrate with a wet part 400 and a dry etch part 500 with plasma torch 520 see Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716